Citation Nr: 0031200	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-02 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for herniated disc.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Associate Counsel


REMAND

The appellant served on active duty for training from October 
1974 to March 1975.  

The appellant asserts that although he had asthma prior to 
service, he was only taking over the counter medication for 
his attacks.  However, after enlisting in the military 
service, he began to have more severe problems.  He reports 
that he received medical treatment during basic training for 
asthma.  He argues that as a result of the strenuous activity 
he was required to perform during training, his asthma 
attacks have become more severe, and represents inservice 
aggravation.  

At the May 1998 personal hearing the veteran reported that he 
received post service treatment for asthma at Presbyterian 
Hospital.  The RO attempted to obtain these records from this 
hospital in April 1997 and in June 1998; however, the 
hospital indicated that there were no records that pertained 
to the veteran.  

The veteran also reported that he received asthma treatment 
following service during his employment with a department 
store and also from a private physician, Dr. Drexel.  The 
veteran also indicated that he has been receiving VA 
treatment for asthma since 1997.  Further, it is not clear 
whether he has been provided with an opportunity to provide 
evidence of his pre-service treatment for asthma.  The RO 
should attempt to obtain these records.

The veteran also maintains that he injured his back during 
service.  He notes that the service medical records show one 
instance where he received treatment for his back.  However, 
he hurt his back a second time when he was kicked during an 
altercation with his sergeant.  Department of Veterans 
Affairs (VA) outpatient records dated in July 1997 show that 
the veteran was scheduled for consultation with the 
orthopedic clinic with a provisional diagnosis of rule out 
herniated disc.  However, the results of that consultation 
are not included in the record.  If there are other VA 
treatment records regarding his back condition, they would be 
beneficial in deciding this case.  

The appellant has not been examined by the VA for disability 
compensation purposes. 

The case is REMANDED to the Regional Office (RO) for the 
following development:

1.  The RO should contact the appellant 
in order to obtain a list containing the 
names, addresses, and dates of treatment 
of any physicians, hospitals, treatment 
centers where he was provided treatment 
for his back after service as well as his 
asthma before and after service.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, where 
necessary, the RO should contact each 
individual or facility identified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the above mentioned claim.  The 
veteran should be notified that he should 
obtain the records from Presbyterian 
Hospital.   All pieces of correspondence, 
as well as any medical or treatment 
records obtained, should be made a part 
of the claims folder.  If the reported 
private treatment records are not 
obtained, the appellant should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  

2.  The RO should then schedule the 
appellant for a VA examination to 
determine the nature, etiology and extent 
of any asthma.  All indicated tests and 
studies should be conducted.  The 
examiner must review any existing 
preservice and post service medical 
records, including all the service 
medical records on file on file and based 
on the medical records, must express 
opinions on the following questions: (1) 
whether the medical evidence establishes 
clearly and conclusively that asthma was 
present before the appellant's military 
service; and (2) the degree of 
probability that any existing asthma 
became worse during the appellant's short 
period of military service.   If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
examiner must provide a comprehensive 
report containing complete rationale for 
all the opinions expressed. 

3.  The RO should schedule an examination 
concerning the veteran's back disability.  
Any necessary tests and studies should be 
performed.  The examiner should review 
the veteran's records and express an 
opinion as to whether the veteran has a 
diagnosable back disorder, and if so, 
whether it is related to his military 
service. If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  The report should contain 
the full rationale for all opinions 
expressed.  The veteran's claims folder 
should be available to the examiner.

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  He is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


